DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12 August 2021.
Claims 1-3, 8, 12-15, 17 have been amended. 
Claims 4-7, 9-11, 16, 18-20 have been canceled.
Claims 1-3, 8, 12-15, 17 are currently pending and have been examined.
Claims 1-3, 8, 12-15, 17 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Drawing Objection have been fully considered and they are persuasive due to Applicant amendment.  The objection in the previous office action is withdrawn.
Applicant’s arguments regarding the Claims Objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments regarding the 35 USC § 112(b) Rejections have been fully considered and they are persuasive due to Applicant amendments.  The rejections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.

The claims are solving a business problem of having to notify each merchant for which the cardholder has a card on file when the cardholder receives a replacement card.  The claims attempt to add technology to make this process easier on the cardholder and merchant in that the cardholder does not have to contact each merchant and update the numbers.  However, the claims still do not overcome the 101 rejection. 
The applicant submits that the claims are similar to Claim 2 of Example 21 of the Guidance.  Examiner respectfully disagrees.  The claims of Example 21 pertain to a stock quote alert service where subscribers receive customizable stock quotes on their local computers from a remote data source.  While the claims at hand are also notifying merchants, the Example 21 addresses an Internet-centric challenge that pertains to stocks of alerting a subscriber with very time sensitive information when the subscriber’s computer if offline.  That meaningful limitation adds more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet-centric problem with a claimed solution necessarily rooted in computer technology.  Storing user preferences and sending notifications do not amount to significantly more than the abstract idea.  Example 21 stores also stores preferences and sends alerts, but also transmits the alert over a wireless communication channel to activate the stock viewer application, which cases the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online.  The claims are hand are not time sensitive like stocks and do not change or improve the computer in a way or use the computer in a way that is more than just receiving data, looking up data in a database, executing commands, and storing data in a database, which is what the claims at hand are describing.  The 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 8, 12-15, 17 have been considered and they persuasive due to Applicant amendments.  The sequence of the steps are performed in a specific manner, which makes the claim narrow.  The rejection in the previous office action is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 12-15, 17 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 13 is directed to a computer-readable medium comprising a series of operations; and Claim 17 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 8, 12-15, 17, the independent claims (Claims 1, 13, and 15) are directed, in part, to displaying a card preference that includes replacement preferences and merchant notification preferences to enable a cardholder to direct transactions from one card to another, wherein the replacement preferences control use of a replacement card and is populated with a list of account identifiers that shows a first account identifier is currently used for transactions and includes a prompt to select one of the listed account identifiers as a replacement card, and wherein the merchant notification preferences enable the cardholder to control what is communicated to one or more merchants about the replacement card including: 1) notify a particular merchant to replace an existing card on file with the replacement card; II) notify the particular merchant to add the replacement card as a separate card on file; III) notify the particular merchant to move any recurring transactions to the replacement card; receiving the card replacement preferences set by the cardholder, including an indication that a second account identifier is to be used as a replacement card to process one or more future transactions, and storing the card replacement preferences, including the merchant notification preferences; receiving a first authorization request for a first transaction between a-the cardholder and a first merchant using a-the first account identifier, and processing the first authorization request using the card replacement preferences by; searching to find the card replacement preferences set by the cardholder identified in the authorization request, wherein once found, returning a portion of the second account identifier of the replacement card; ii) using the portion of the second account identifier of the replacement card to search and to find a matching account identifier from among a set of two or more cardholder accounts, wherein once found, returns the primary account number (PAN) of the replacement card; iii) authorizing the first transaction using the PAN of the replacement card in place of the first account identifier without knowledge by the first merchant that the PAN was usedi1 and returning a first authorization response to the first merchant or an acquirer; and iv) sending a first notification to the first merchant using the merchant notification  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “processor,” “a non-transitory computer readable medium,” “software instructions,” “a token,” “a screen,” “an issuer computer,” “wallet application,” “network,” “repository,” and “computer system” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-3, 8, 12, 14-15 are directed to explaining more about the preferences and notifications.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.L.L./Examiner, Art Unit 3691      

/HANI M KAZIMI/Primary Examiner, Art Unit 3691